Plaintiff Galitzka, a real estate broker, and plaintiff Jasie, an attorney and assignee of a part of the broker’s claim, sued to recover commissions in the sum of $10,000, pursuant to an agreement of employment, for procuring a tenant for defendant of certain premises in the borough of Bronx. The first trial of the case resulted in a disagreement of the jury. By stipulation between the attorneys for the parties, a jury trial was then waived and the ease was submitted to the court at Trial Term and the testimony given at the first trial was read into the record. No witnesses were heard on the second trial. Judgment entered on a verdict directed by the court in favor of plaintiffs unanimously affirmed, with costs. No opinion. Present — Martin, P. J., MeAvoy, Untermyer, Dore and Cohn, JJ.